PER CURIAM.
Mario Ballard appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Ballard’s civil action under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Ballard v. Chief of FBI, No. CA-03-926-3 (E.D.Va. May 18, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED